
	

115 S1440 IS: Contractor Accountability and Workplace Safety Act of 2017
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1440
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2017
			Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To ensure the safety of workers of contractors that serve and supply the Armed Forces and the
			 accountable use of taxpayer dollars.
	
	
 1.Short titleThis Act may be cited as the Contractor Accountability and Workplace Safety Act of 2017. 2.Department of Defense contractor workplace safety and accountability (a)Identification of known workplace safety and health violations (1)In generalA contracting officer, prior to awarding or renewing a covered contract, shall, as part of the responsibility determination, consider any identified violations of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) or equivalent State laws by the offeror, and by any covered subcontractors.
 (2)Responsibility determinationThe contracting officer shall consider violations described in paragraph (1) in determining whether the offeror is a responsible source with a satisfactory record of performance that meets mission and ethical standards.
 (3)Referral of information to suspension and debarment officialsAs appropriate, a contracting officer shall refer matters related to violations described in paragraph (1) to the Department of Defense's suspension and debarment official in accordance with Department procedures.
 (b)Contractor rightsThe Secretary of Defense shall establish policies and practices— (1)ensuring that when making responsibility determinations, contracting officers request that contractors provide any and all information the contractors deem necessary to demonstrate responsibility prior to final determinations;
 (2)establishing mechanisms for contractors to have an expedited process to review any information used to support determinations of non-responsibility; and
 (3)establishing mechanisms for contractors to have an expedited process to appeal determinations of non-responsibility.
 (c)Protest rightsThe Secretary of Defense shall protect the rights of contractors to protest bids and appeal actions taken pursuant to this section.
 (d)Training and guidanceThe Secretary of Defense shall develop and provide clear training and guidance to acquisition officials, contracting officers, and current and potential contractors regarding implementation policies and practices for this section.
			(e)Comptroller General report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Department of Defense and the congressional defense committees a report on the health and safety records of Department of Defense contractors.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description of the Department of Defense's existing procedures to evaluate the safety and health records of current and prospective contractors.
 (B)An evaluation of the Department's adherence to those procedures. (C)An assessment of the current incidence of health and safety violations by Department contractors.
 (D)An assessment of whether the Department of Labor has the resources to investigate and identify safety and health violations by Department of Defense contractors.
 (E)An assessment of whether the Department of Labor should consider assuming an expanded investigatory role or a targeted enforcement program for ensuring the safety and health of workers under Department of Defense contracts.
 (f)DefinitionsIn this section: (1)Congressional defense committeesThe term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code.
 (2)Covered contractThe term covered contract means a Department of Defense contract for the procurement of property or services, including construction, valued in excess of $1,000,000.
 (3)Covered subcontractorThe term covered subcontractor means a subcontractor listed in the bid for a covered contract or known by the Department of Defense to be a subcontractor of the offeror.
				
